DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The amendments to the claims in the Applicant’s Preliminary Amendment, filed on 10/13/20, have been entered.  
According to the Amendment, claims 1-17 were pending.  Claims 1-5, 8-13, and 15-17 have been amended.  Claims 6, 7, and 14 have been canceled.  Claims 1-5, 8-13, and 15-17 remain pending.

Allowable Subject Matter
Claims 1-5, 8-13, and 15-17 are allowed.  The following is an examiner’s statement of reasons for allowance: independent claim 1 is on a container handling vehicle for picking up storage containers from a three-dimensional grid of an underlying storage system.  The claim recites, in part, “the container handling vehicle further consists of: a first section and a second section arranged side-by-side such that a centre point of a footprint of the first section is arranged off centre relative a centre point of the footprint formed by the vehicle body, the first and second sections are separated by a wheel connecting element, and wherein the first set of wheels comprises two pairs of wheels, including a first and third wheel and a second and fourth wheel, respectively, arranged on opposite portions of the first section, wherein the first and third wheel of the first set of wheels are connected to the vehicle body and the second and the fourth wheel of the first set of wheels are connected to the wheel connecting element; and wherein the second set of wheels comprises two pairs of wheels, including a first and third wheels and a second and fourth wheel, respectively, arranged on opposite portions of the vehicle body, wherein two of the wheels in the second set of wheels are arranged on opposite sides of the second section and the other two wheels in the second set of wheels are arranged on opposite sides of the first section.”
These limitations, either alone or individually, when considering the claim as a whole were not found in the prior art.  Therefore, claim 1 is allowable as well as claims 2-5, 8-13, and 15-17 which depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655